Per Curiam,
We are clearly of opinion that the lien of the original judgment against S. B. Harden and J. H. Harden was preserved by the revival as against them and John Harden, terre tenant. The amicable scire facias described exactly the names of the parties, the term and number of the case, and the date and amount of the judgment as revived, and this is all that is required by the act. The entry on the judgment docket sets out the names of all three of the defendants, one following the other and all being defendants in the same judgment, No. 249, Sept. T., 1886, the same date of entry and the same amount for each, together with the fact that the proceeding was an am. sci. fa.
One of these defendants was John Harden, the same person against whom the appellant’s lien is claimed. By referring to the amicable sci. fa. upon which the judgment was revived, it appears that John Harden is there described as “terre tenant” in the captiop of the case which names the parties, and the amicable sci. fa., with confession of judgment contained therein, is signed and sealed by the plaintiff, by both of the original defendants and by John Harden. The necessary legal meaning of all this is that John Harden confesses judgment for $526.15, *393in favor of C. E. White in a proceeding to revive a prior judgment, against him as terre tenant, and the other two parties as original defendants. If any authority is needed to sustain the lien of a judgment thus revived, it is found both in Mellon’s Appeal, 96 Pa. 475, and Dietrich’s Appeal, 107 Pa. 174.
Judgment affirmed.